DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt amendment and remarks filed 09/07/2022.
Claims 1, 9 and 20 are amended.
Original claims 1-20 are pending.

Priority
The examiner acknowledges this application as a Divisional of 16/288,600 filed 02/28,2019 and which claims benefit of 62,636,888 filed 03/01/2018.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
Applicant’s argument citing paragraphs [0047]-[0048] that the inventors surprisingly found that the composition provide suitable hydration while maintaining low percentage of solids in the formulation is not persuasive.   The argument is that paragraph [0047] of applicant’s specification teaches that the use of alcohol in place of traditional preservatives is advantageous in that traditional preservatives including parabens cause skin irritations.   However, the composition of Cozean contains 16-20% alcohol which anticipates the up to 30% alcohol in claims 1 and 8.   The claims have not excluded preservatives and parabens.   Furthermore, applicant has not compared its composition with the composition of Cozean to show superiority of the claimed composition over the composition of Cozean that is applied to the skin to moisturize the skin. 
Citing paragraph [0049] of the specification, applicant argues that the claimed method is a two-step skin care regimen in high-frequency hand washing environment comprising wash, wipe or sanitize the hands and then apply the hand conditioner to the hands while wet and thereafter to pat the hands dry.   The argument is not persuasive because claim 1 washes the skin and applies the composition to the cleaned skin.   Paragraph [0049] does not compare washing the skin and application of the composition to other process that cleans the skin and applies the composition.   Cozean teaches washing hands/skin and then applying the composition (paragraph [0130]).
Applicant argues that the amendment to claims 1, 9 and 20 to include one or more emollients comprising one or more alkyl benzoates overcomes Cozean because Cozean does not teach alkyl benzoates and does not teach a two-step.    The inclusion of one or more alkyl benzoates is now and modified rejection addressing that limitation will be addressed in the rejection below.   The washing of skin/hand and application of the composition was clearly addressed in the rejection.   There is no factual showing that washing hand/skin and applying composition provides unexpected results over a situation in which the composition is applied and the hand/skin washed or other process of washing and applying composition.   It is normal or universal to wash hand/skin and then apply lotion to keep the hand moisturized.
Applicant’s argument for greater than 5% glycerin and a composition having a viscosity of 15,000 to 30,000 cps at 20 oC makes claim 20 allowable is not persuasive because added limitations are new and will be addressed in the rejections below.
Applicant’s argument that dependent claims 2-8 and 10-19 (dependent from claims 1 and 9) is not persuasive because these claims were rejected in the last office action and will be rejected below in the modified rejections of claims 1 and 8.

New Rejections
Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is New Matter.
Claims 1, 8 and 20 have been amended to include one or more alkyl benzoates.   Alkyl benzoates include all alkyl benzoates including methyl propyl, ethyl, butyl and C1-C11 alkyl benzoates and also C19 and beyond.   Applicant has cited paragraph [0023] of the specification as providing support for alkyl benzoates.   However, the specification discloses C12-C15 and C16-C17 alkyl benzoates.   Thus, the specification does not possess all alkyl benzoates.  For example there are methyl benzoate, propyl benzoate, butyl benzoates and amyl/pentyl benzoates.   Therefore the recitation of alkyl benzoate in claims 1, 8 and 20 introduces new matter into the claims.   It is suggested that applicant claim the alkyl benzoates disclosed in the specification.   

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for C12-C15 and C16-C17 alkyl benzoate does not reasonably provide enablement for at least ethyl benzoate, amyl benzoate and butyl benzoate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Paragraph [0023] of the specification has identified C12-C15 and C16-C17 alkyl benzoate as emollient.   Butyl benzoate, Amyl benzoate and ethyl benzoate are solvents (see at least paragraph [0206] of US 20150021587).   Therefore, the specification does not enable the full scope of alkyl benzoate.

Modified rejection
Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cozean et al. (US 20170326057 A1) in view of Luu et al. (US 20070237807 A1) (and further in view of Flavin (US 20140328952 A1) for viscosity in claim 20).
Claim 1 is directed to method of moisturizing the skin, the method comprises cleansing the skin and applying the hand conditioner composition to the skin and the hand condition composition comprises C1-C6 alcohol at up to 30 wt% and greater than 2 wt% humectant, and one or more alkyl benzoates as emollient.   The composition does not include anionic or zwitterionic surfactants and does not include petroleum based oils.     It is the application of the composition that moisturizes the skin.
Cozean discloses hand lotion (paragraph [0069]); the composition comprises alcohol such as ethanol in amounts of 16% to 20% and several other ranges (paragraph [0070]) with this amount of ethanol in the range disclosed anticipating the claimed range of up to 30 wt% in claims 1 and 9 and lies within the claimed range of from 15-23 wt% in claim 20 and the 15-25 wt% in claims 2 and 10. The ethanol meets the limitation of claims 3, 11 and 12.   Cozean identifies glycerin and dimethicone as moisturizers and are present from about 0.5-10% and ranges in between are contemplated (see at least paragraphs [0081] and [0082]) and this range overlaps the claimed range of greater than 2% in claims 1 and 9, and greater than 5% in claim 20 and overlaps the range 5 to 10% claimed in claims 6 and 15.   The disclosed range of 0.5 to 10% glycerin allows for a range of 6-10% and specifically, ranges of from about 6.5% to about 7.0% or from about 7% to about 7.5% (paragraph [0082]) would render obvious the claimed range of 5-10% in claims 6 and 15.   
The composition of Cozean does not contain petroleum or petrolatum thereby meeting the requirement that the composition is devoid of petrolatum as required by claims 7 and 16, and also claims 1 and 18 as petrolatum is hydrocarbon oil.
The composition of Cozean does not contain anionic surfactant or zwitterionic surfactant  thereby meeting the requirement that the composition is devoid of anionic and zwitterionic surfactants as required by claims 1, 17 and 20.
In several embodiments, Cozean’s composition contains zinc gluconate at about 0.1-2%, benzethonium chloride at about 0.1-1.5%, potassium sorbate at about 0.1-1.5%, chlorhexidine digluconate at about 0.1-1.0%, biguanide at about 0.5-3% (paragraph [0034]) with these components meeting the limitation of solids of claims 1, 4-5, 9, 13-14 and 20.   The total solids is present at 0.1-2% + 0.1-1.5% + 0.1-1.5% + 0.1-1.0% + 0.5-3% = about 0.9-9%.   The solid amount in the range about 0.9-9% meets the claimed ranges of less than 25% for claims 1, 9 and 20 and meets the claimed ranges of less than 15% for claims 4 and 13 and meets the claimed ranges of less than 10 for claims 5 and 14.    
For claims 1, 9 and 20, Cozean teaches all the limitations of the claims.   "Hand conditioner" is the intended use of the composition.   In the instant case, the body of the claim fully and intrinsically sets forth all the limitations of the claimed composition that is applied to the skin and the statement for hand conditioner is the intended use of the composition applied to the skin. The intended use does not accord any structural difference to the composition applied to the skin.   
Cozean teaches that the hands undergoing the application should be washed prior to application of lotion (paragraph [0143]) and in fact stipulates 30 second hand washing to remove dirt from the hands.   Application to the hands implies application to skin since hands have skin layer.
Cozean teaches application of the lotion to skin (last 5 lines of paragraph [0088]).   
Thus for claims 1, 9 and 20, the difference between Cozean and these claims is that Cozean is silent about washing/cleansing the skin/hand with water.   However, it is expected that washing of hands requires washing with water.   Therefore, the ordinary skilled artisan would reasonably expect that washing the hands with soap and water would predictably cleanse the skin.   Cozean also hints of using tap water (paragraph [0125]).
For the current amendment to claims 1 and 8 and 20 requiring the presence of C12-C17 alkyl benzoates, Cozean teaches the presence of emollient (paragraphs [0012], [0019], [0030], [0042], [0081]-[0082], [0084] and [0088]) in its composition.   Cozean does not teach that the emollient is an alkyl benzoate.   However, Luu teaches lotion composition that contains emollient namely C12-C15 alkyl benzoate, stearyl benzoate, octyl dodecyl benzoate and isostearyl benzoate (paragraph [0024]).   Therefore, at the effective date of the invention, the artisan guided by the teachings of Cozean and Luu would use any one of C12-C15 alkyl benzoate, stearyl benzoate, octyl dodecyl benzoate and isostearyl benzoate as emollient in the composition of Cozean with the expectation of predictably softening, soothing and/or moisturizing the surface or skin of human or animal.   With respect to the viscosity now recited in claim 20, lotions have viscosities of from about 10,000 to about 40,000 cps (paragraph [0140] of Flavin, US 20140328952 A1).   Therefore at the effective date of the invention the artisan would reasonably expect the viscosity of the lotion to be to fall within the known viscosity of from about 10,000 to about 40,000 cps.
For claims 8 and 19, Cozean suggests that the lotioned skin/hand should be dried (paragraph [0008]).
Therefore, Cozean in combination with Luu and Flavin for the viscosity recitation renders claims 1-20 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613